internal_revenue_service number release date index number ------------------------------------------------------------ ---------------------- ---------------------------- ------------------------------------ --------------------------- - do-----ty -------- do-----ty -------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc tege eoeg e02 plr-122243-04 date date date a ---------------------------------------------------------------------------------- b ------------------------------------------- c ----- dear ---------------------------------------------------------------------------------- this is in reference to your letter dated date requesting the following ruling whether real_estate commissions received by b a wholly-owned subsidiary of a from a’s members for services provided in the sale and or rental of a member properties constitute amounts received by a for the furnishing of goods and services to members within the meaning of sec_277 of the internal_revenue_code facts and reprresentations a is a property owners association offering tennis a beach and a social_club organized exclusively to provide services to its members for their pleasure and recreation a does not qualify as a tax-exempt social_club under sec_501 nor can it elect as a homeowners_association under sec_528 to file form 1120h a’s members own residential_real_property in a gated community a currently has c members a’s main facilities are located within the gated community for the exclusive use of its members and guests a was created pursuant to a declaration of protective covenants and restrictions for the purpose of managing maintaining and caring for the common areas of the planned unit development it was created in part to own operate govern administer and manage the common areas to provide purchase acquire replace improve maintain and repair such buildings structures landscaping paving and equipment both real and personal related to health safety and social welfare of the members and to operate without profit for the sole and exclusive benefit of its members plr-122243-04 a is organized as a not-for-profit corporation and has no issued stock nor stockholders membership in a is derived solely from the purchase of property in the development a purchased b from the community developer b is a wholly-owned subsidiary of a b is qualified to act as a real_estate broker in the state and county of a b provides brokerage services including assisting in the leasing sale or resale of member residences fees for b’s services are paid for by the listing party always a member of a members are not required to use b’s services all of b’s transactions are with a’s members for book and tax purposes its income is consolidated with that of a law sec_277 provides that in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members if for any taxable_year such deductions exceed such income the excess shall be treated as a deduction attributable to furnishing services insurance goods or other items of value to members paid_or_incurred in the succeeding taxable_year the deductions provided by sec_243 sec_244 and sec_245 relating to dividends received by corporations shall not be allowed to any organization to which this section applies for the taxable_year sec_277 narrowly defines membership income to mean only gross_income derived from members or transactions with members this interpretation is supported by the legislative_history of sec_277 which states that a b oth the house bill and the committee s amendments provide that in the case of a taxable membership_organization the deduction for expenses_incurred in supplying services facilities or goods to the members is to be allowed only to the extent of the income received from these members s rep no 91st cong 1st sess 1969_3_cb_423 pincite the claims_court has recognized that sec_277 was designed to thwart the possibility of shifting the costs of member services to nonmember income that is reducing member costs at the expense of taxable_income landmark inc v united_states cl_ct in 77_tc_1 aff d 708_f2d_1287 7th cir the tax_court recognized a three part test to determine whether sec_277 applies ain order for ' to be operative three conditions must be satisfied the entity must be a social_club or other membership_organization operated primarily to furnish services or goods to its members and nonexempt from taxation id pincite plr-122243-04 a corporation is a separate taxable entity for federal_income_tax purposes if the corporation is formed for valid business purposes and is not a sham an agency_or_instrumentality 319_us_436 485_us_340 in revrul_2002_55 2002_2_cb_529 an electric cooperative wholly-owned a subsidiary that did not operate on a cooperative basis and which distributed an amount to the cooperative as a dividend noting the corporation was formed with a valid business_purpose revrul_2002_55 held that under moline properties the subsidiary is recognized as a separate_entity and the subsidiary’s income is not included for purposes of determining whether the cooperative satisfies the percent member income test of sec_501 because the subsidiary is not a member of the cooperative amounts paid to the cooperative by the subsidiary are nonmember income for purposes of meeting the percent member income test analysis a represents that it is a membership_organization that provides various services to its members a believes that its activities in managing maintaining and caring for the common areas of the gated community prevent a from qualifying for exemption under sec_501 based on revrul_75_494 1975_2_cb_214 a also states that it fails to meet the income requirements of sec_528 and therefore cannot to file a form 1120-h a therefore states that it is a taxable membership_organization subject_to sec_277 applying the reasoning of revrul_2002_55 which relies on moline properties we conclude that the amounts a receives from b are not derived from transactions with members b is not a member of a and the amounts it receives are not derived from a’s transactions with a’s members thus the gross_receipts of b are not receipts of a and any payments b makes to a would be non-member income of a for the reasons stated above the amounts received by a from b do not constitute income derived from members or transactions with members within the meaning of sec_277 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant plr-122243-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robin j ehrenberg senior counsel exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities cc
